Name: Commission Regulation (EEC) No 658/85 of 13 March 1985 amending Regulation (EEC) No 158/85 opening a standing invitation to tender for the export of cereals held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 3 . 85 Official Journal of the European Communities No L 74/33 COMMISSION REGULATION (EEC) No 658/85 of 13 March 1985 amending Regulation (EEC) No 158/85 opening a standing invitation to tender for the export of cereals held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), Whereas the last partial invitation to tender under Regulation (EEC) No 158/85 (4) should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 158/85 is replaced by the following : 'The last partial invitation to tender shall expire on 26 June 1985.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 9 . 1984, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4 OJ No L 19, 23 . 1 . 1985, p. 9 .